169 F.3d 594
1999 D.A.R. 1703
Cherie CHARAS, Plaintiff-Appellant,v.TRANS WORLD AIRLINES, INC., a Missouri corporation,Defendant-Appellee.Mildred Jacoby, Plaintiff-Appellant,v.Trans World Airlines, Inc., Defendant-Appellee,andJohn Doe, 1-10;  Jane Doe, 1-10;  Doe Corporations, 1-10;Doe Partners, 1-10;  Doe Entities, 1-10, Defendants.Bernice Gulley, Plaintiff-Appellant,v.American Airlines;  AMR Corporation;  American EagleAirlines, Defendants-Appellees.Elizabeth Newman, Plaintiff-Appellant,v.American Airlines, Inc., Defendant-Appellee,andDoes 1 through 50, inclusive, Defendants.Robert A. Beverage, Plaintiff-Appellant,v.Continental Airlines, Inc., Defendant-Appellee.
Nos. 96-15490, 96-15543, 96-15791, 97-15158 and 97-55115.
United States Court of Appeals,Ninth Circuit.
Feb. 23, 1999.

Appeal from the United States District Court for the Northern District of California;  Thelton E. Henderson, District Judge, Presiding.  D.C. No. CV-95-00504-TEH.
Appeal from the United States District Court for the District of Hawaii;  Helen Gillmor, District Judge, Presiding.  D.C. No. CV-94-00963-HG/FIY.
Appeal from the United States District Court for the Northern District of California;  D. Lowell Jensen, District Judge, Presiding.  D.C. No. CV-93-04044-DLJ.
Appeal from the United States District Court for the Southern District of California;  Napoleon A. Jones, District Judge, Presiding.  D.C. No. CV-95-02530-NAJ.
Appeal from the United States District Court for the Northern District of California;  D. Lowell Jensen, District Judge, Presiding.  D.C. No. CV-96-03253-DLJ.
Before:  HUG, Chief Judge, BROWNING, FLETCHER, BRUNETTI, THOMPSON, FERNANDEZ, RYMER, T. G. NELSON, KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.

Prior report:  160 F.3d 1259
ORDER

1
Appellee American Airlines filed a "Petition for Rehearing and Suggestion for Rehearing En Banc" due to a factual error in the Opinion.  The Opinion filed in this case on November 30, 1998 is amended at Slip op. page 13310, last three lines through page 13311, line 1 [160 F.3d at 1262], as follows:


2
The last sentence on Slip op. page 13310 [160 F.3d at 1262] and carrying over to the next page should read:  "Prior to obtaining the required certificate, Newman was not permitted to board and was required to stay overnight at a motel."


3
With this amendment, the en banc panel votes to deny the petition for rehearing and rejects the suggestion for rehearing en banc.